Citation Nr: 1019787	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  05-31 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right inguinal 
hernia with scar.

2.  Entitlement to a compensable evaluation for residuals of 
a right hydrocelectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel
INTRODUCTION

The Veteran had honorable active service from October 1972 to 
February 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 2005 and December 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied the benefits sought 
on appeal.

This case was previously before the Board in February 2009, 
when it was remanded for additional development.  After 
completion of this development, it has been returned to the 
Board for further review.


FINDINGS OF FACT

1.  A right inguinal hernia was not manifested during 
service.  

2.  The right hydrocelectomy is not productive of any 
ascertainable residuals, including atrophy of either testis 
or urinary tract infections, frequency, urgency or hesitancy.  


CONCLUSIONS OF LAW

1.  A right inguinal hernia was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).

2.  The criteria for a compensable evaluation for residuals 
of a right hydrocelectomy have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.20, 4.27, 4.115b, Diagnostic Code 7599-7523 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in July 2004, September 2005, March 2006 
and May 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the Board notes that the Veteran was not 
provided a VA medical examination in connection with his 
claim of entitlement to service connection for a right 
inguinal hernia with scar.  See 38 C.F.R. § 3.159(c)(4) 
(providing that a VA medical examination is necessary when 
there is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing that a certain 
disease manifested during an applicable presumption period; 
and (3) an indication that the disability or symptoms may be 
associated with the Veteran's service or with another 
service-connected disability; but (4) insufficient competent 
medical evidence of record to make a decision on the claim); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  No 
such examination is required, however, as the evidence does 
not establish that the Veteran incurred or aggravated a right 
inguinal hernia with scar during active service.

Finally, the Veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.

I.  Service Connection

The Veteran seeks entitlement to service connection for a 
right inguinal hernia with scar.  He contends that this 
hernia and a right hydrocele were repaired during the same 
in-service operation in 1973.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran's suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no 
showing of a chronic condition during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection also may be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between any 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

Service treatment records reveal that the Veteran's abdomen 
and viscera were given a normal clinical evaluation at his 
entrance examination in June 1972.  The notations rule out 
hernia right and hydrocele appear next to this evaluation, 
but the summary section of the examination report indicates 
that the Veteran has "no right inguinal hernia" but a 
"small hydrocele."  In October 1972, however, the Veteran 
complained of a hernia on his right side.  He indicated that 
he would like to get through boot camp before considering 
surgery.  When he was next seen in January 1973, the examiner 
noted a diagnosis of rule out hernia, but wrote beneath that 
hydrocele.  A diagnosis of hydrocele was provided later in 
January 1973.  Yet inguinal hernia and painful right 
hydrocele both were noted again the following month.  The 
Veteran was admitted to the Naval Hospital in Corpus Christi, 
Texas, shortly thereafter in March 1973 with a diagnosis only 
of a right communicating hydrocele.  A right hydrocelectomy 
was performed.  The scar from this hydrocele operation was 
noted on the Veteran's separation examination in February 
1974.  The April 1979 separation examination for the 
Veteran's second period of service, for which he was 
discharged under other than honorable conditions, also noted 
this scar but described it as a right herniaplasty scar.  The 
Veteran's abdomen and viscera were given normal clinical 
evaluations at both of these separation examinations.

Subsequent to service, the Veteran sought treatment for a 
variety of health issues from VA.  A hernia or the residuals 
of a hernia were not among these issues, however.

The Veteran underwent a VA genitourinary examination and a VA 
scars examination in January 2005 in relation to other 
claims.  He informed the examiner, who conducted both 
examinations, that he had a right hydrocelectomy in 1973 or 
1974 and that an inguinal hernia was repaired at the same 
time.

A hearing before the BVA was held in October 2008, during 
which the Veteran provided testimony regarding his claim.  He 
indicated that he had in-service surgery in 1973 at the Naval 
Air Station in Corpus Christi, Texas, to repair both a right 
hydrocele and a right inguinal hernia.

In light of the evidence set forth above, the Board finds 
that the Veteran did not incur or aggravate a right inguinal 
hernia in active service.  While the Veteran clearly believes 
this to be the case, he is not competent to render such an 
opinion.  A right inguinal hernia does not have unique and 
readily identifiable features capable of lay observation.  
Establishing a diagnosis of such disability therefore is 
"medical in nature" and requires competent medical 
evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 309 
(2007); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006); Falzone v. Brown, 8 Vet. App. 398, 405-06 (1995); 
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159.  
In this case, the competent medical evidence of record does 
not contain a medical diagnosis of a right inguinal hernia 
during service.  The Veteran's VA treatment records contain 
the Veteran's reports to an examiner that he had a hernia 
repaired at the same time he had a right hydrocele repaired 
during service.  However, such bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not constitute competent medical evidence merely because 
the transcriber is a medical professional.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Service treatment 
records indicate the possibility of a right inguinal hernia 
but instead confirm a diagnosis only of a right hydrocele.  
The operative report and other hospital records of the 
Veteran's 1973 surgery concern only a right hydrocelectomy.  
No mention of a right herniaplasty is made.  The surgical 
scar noted upon the Veteran's separations thus was more 
accurately described as resulting from the hydrocelectomy in 
April 1974 than as resulting from a right herniaplasty in 
April 1979.

As such, there is no competent medical evidence of a right 
inguinal hernia during service.  Service connection for a 
right inguinal hernia with scar therefore is denied.  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the claim, the doctrine is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



II. Increased Evaluation

The Veteran also seeks an increased evaluation for residuals 
of a right hydrocelectomy.  The RO granted service connection 
for this disability in a July 1999 rating decision.  At that 
time, a noncompensable disability rating was assigned.  This 
rating was confirmed in a rating decision dated in December 
2000, a Board decision dated in April 2004, and another 
rating decision dated in March 2005.  The Veteran perfected 
an appeal of the March 2005 rating decision.  He contends 
that his residuals of a right hydrocelectomy are more severe 
than contemplated by a noncompensable disability evaluation.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes 
identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation. Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3.

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Disabilities may be rated by analogy to a closely related 
disability where the functions affected and the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§§ 4.20, 4.27.  The Veteran's residuals of a right 
hydrocelectomy currently are rated by analogy to testis 
atrophy, complete, pursuant to 38 C.F.R. § 4.115b, Diagnostic 
Code 7523.  A noncompensable rating is assigned under this 
Diagnostic Code for complete atrophy of one testis.  A 20 
percent disability rating is assigned for complete atrophy of 
both testes.

The Veteran was afforded a VA genitourinary examination in 
January 2005.  He complained of an occasional ache on the 
testicle, although he could not specify which testicle 
because the last such incident occurred long ago, or on his 
surgical scar.  He denied all other relevant symptomatology, 
including recurrent urinary tract infections and management 
or hospitalization for such infections.  Upon examination, 
the Veteran's testes were grossly normal.  They were of 
normal size and consistency.  No atrophy, deformities, 
nodules, tenderness, or swelling was present.  The examiner 
diagnosed the Veteran with status post right hydrocelectomy 
with occasional minor residuals.

In his September 2005 Substantive Appeal on a VA Form 9, the 
Veteran stated that he suffers from urinary tract infections, 
frequent voiding, restricted stream, and dysuria.  The 
Veteran testified at his October 2008 hearing that he has had 
intermittent urinary problems since his in-service 
hydrocelectomy.  Specifically, the Veteran noted infections, 
trouble emptying his bladder, and discharge from his penis.  
He further noted being prescribed antibiotics for such 
symptoms two to three times per year by his VA primary care 
physician.

In May 2009, the Veteran underwent another VA genitourinary 
examination.  He complained of frequent and urgent urination 
with hesitation 15-20 times daily and 5-6 times nightly.  
However, he denied dysuria, incontinence, recurrent urinary 
tract infections, and management or hospitalization for such 
infections.  Upon examination, no residual or recurrent 
hydrocele was noted.  The Veteran's genitalia were not tender 
to palpation.  His testicles were not atrophied.  The 
examiner diagnosed the Veteran with right hydrocelectomy, 
remote, with residuals.  The examiner then opined that the 
Veteran's complaints of urinary frequency, urgency, and 
hesitation are more consistent with benign prostatic 
hypertrophy and less likely caused by his service-connected 
residuals of a right hydrocelectomy.  As support for this 
opinion, the examiner noted that it would be very unlikely 
for the Veteran's symptomatology to be associated with his 
surgery, especially given that the occurred over 20 years 
after the surgery.

Given the above evidence, the Board finds that the Veteran is 
not entitled to a compensable evaluation for his residuals of 
a right hydrocelectomy under Diagnostic Code 7523.  The 
Veteran has reported an occasional ache on one of his 
testicles which last occurred long ago.  There is no 
indication, however, that his disability has been manifested 
by complete atrophy of one testis or both testes.  Indeed, no 
atrophy was noted in either of the Veteran's testicles at his 
January 2005 or May 2009 VA genitourinary examinations.

Consideration has been given to whether additional Diagnostic 
Codes pertaining to disabilities of the testes may afford the 
Veteran a compensable rating for his residuals of a right 
hydrocelectomy.  Diagnostic Code 7524 concerns removal of the 
testis.  This Diagnostic Code is inapplicable, however, as 
neither of the Veteran's testis have been removed.

Diagnostic Code 7525 concerns eipdidymo-orchitis, chronic 
only, and provides that this disability is to be rated as 
urinary tract infection pursuant to the provisions of 
38 C.F.R. § 4.115a.  A urinary tract infection requiring 
long-term drug therapy, 1-2 hospitalizations per year, and/or 
intermittent intensive management warrants a 10 percent 
disability rating.  A 30 percent disability rating is 
warranted for recurrent symptomatic urinary tract infections 
requiring drainage, frequent hospitalization (greater than 2 
times per year), and/or continuous intensive management.  

The Veteran contends that he suffers from urinary tract 
infections that require antibiotics a few times per year.  
Yet, he denied recurrent urinary tract infections, as well as 
management or hospitalization for such infections, at his 
January 2005 and May 2009 VA genitourinary examinations.  VA 
treatment records further do not show that the Veteran 
suffered from any urinary tract infections, let alone an 
infection or infections requiring drainage, long-term drug 
therapy, hospitalization, or management, during the entire 
period on appeal.  Accordingly, it follows that Diagnostic 
Code 7525 does not entitle the Veteran to a compensable 
evaluation for his residuals of a right hydrocelectomy.

The Board acknowledges the Veteran's reports of an occasional 
ache on his surgical scar and urinary problems, including 
frequent and urgent voiding, hesitation, restricted stream, 
and dysuria.  As a lay person, the Veteran is competent to 
provide such evidence of how his disability affects his 
everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994) (finding lay testimony competent when it concerns 
features or symptoms of injury or illness).  While the Board 
also finds his reports credible, his symptomatology does not 
relate directly to the matter at hand.  The Veteran has been 
awarded service connection and a noncompensable rating, which 
last was confirmed in a Board decision dated in February 
2009, for the scar due to his right hydrocelectomy.  Any pain 
related to this scar must be evaluated pursuant to the 
Diagnostic Codes for this disability.  With respect to the 
Veteran's urinary problems, the examiner who conducted his 
May 2009 VA examination opined that benign prostatic 
hypertrophy, rather than residuals of a right hydrocelectomy, 
was the likely cause.  Service connection is not in effect 
for any prostate disability.  Further, VA cannot consider 
factors wholly outside the enumerated rating criteria to rate 
a disability.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  
The evidence, as discussed above, does not show that the 
Veteran is entitled to a compensable rating for his residuals 
of a right hydrocelectomy using the rating criteria for any 
applicable Diagnostic Code.

In sum, the preponderance of the evidence is against the 
Veteran's claim of entitlement to a compensable evaluation 
for the residuals of a right hydrocelectomy for any portion 
of the period on appeal.  Staged ratings therefore are not 
warranted, and the benefit of the doubt rule does not apply.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The above determination continuing the Veteran's 
noncompensable disability rating for residuals of a right 
hydrocelectomy is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  The 
Board notes that there is no indication that this disability 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of a compensable evaluation on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  Neither 
the Veteran nor his representative has identified any 
compelling exceptional or unusual disability factors that 
render application of the regular rating criteria 
impractical.  The evidence of record also does not suggest 
any such factors.  

In this regard, the Board observes that there is no showing 
that the predominant symptoms of the Veteran's residuals of a 
right hydrocelectomy are not contemplated by these criteria.  
There also is no indication that this disability has resulted 
in marked interference with employment or required frequent 
periods of hospitalization.  In the absence of evidence of 
these factors, the criteria for submission for assignment of 
an extraschedular rating are not met.  Returning this claim 
to the RO for referral to and assignment of an extraschedular 
rating by the Under Secretary for Benefits or Director of the 
Compensation and Pension Service thus is not warranted.  See 
Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Service connection for a right inguinal hernia with scar is 
denied.

A compensable rating for residuals of a right hydrocelectomy 
is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


